Adams, J.
1. ment: issue, I. The answer avers that the plaintiff never notified the defendant that she desired to use the right of way to hex*, and there is no evidence tending to show that she did. The appellant contends, therefore, that her petition must be dismissed on this ground, if on no other. The petition avers that the plaintiff acquired by said deed the right to use any side track built by defendant. This the defendant denies, and says that the plaintiff acquired by her deed the right to use only the old track. The plaintiff avers that defendant refuses to permit plaintiff to run cars over said track, meaning clearly the track built by defendant. This averment, taken in the sense in which it was intended by plaintiff, is not denied. The statement in the answer that plaintiff never notified defendant that she desired to use the right of way granted her is not a denial, because defendant claimed that the right of way granted her was the old track. The averment of the petition, therefore, as to the refusal not *135being denied in tbe sense in which it was made, must be taken as confessed.
2 deed - constraction of. II. The appellant further claims that inasmuch as, by the express language of the deed, she was granted the use of the s^e raBroad track “ as now (then) located,” she cannot properly claim the use of the side railroad track as subsequently and differently located. The words in the deed “as now located” were used not to distinguish the track from a substituted track a few feet nearer the bluff and quarry, but to distinguish the track then bnilt from that which was to be built in extension of it. The precise location of the track could not have been deemed material by the parties. What the plaintiff wanted and what the defendant intended to grant was the right to use the side railroad track ironed by the Dubuque Southwestern Eailroad Co. at that place for the transportation of stone. It is true that in the re-location of the track, which consists of road-bed as well as iron, the identity would not be altogether preserved. But the parties had in mind no such fine spun distinction. It should have been contemplated indeed, as it doubtless was, that it would become necessary to move the track from time to time nearer to the bluff as the progress of the work in quarrying stone therefrom might require. Although moved it should be regarded as the track described in the deed.
The referee reported that the plaintiff is entitled to a decree requiring the defendant to build a side track for the use of the plaintiff. The District Court confirmed the decree. As the petition merely prays for an injunction restraining the defendant from interfering with plaintiff’s use of defendant’s track, we would not be justified in decreeing that defendant shall build a new track. If he should buiid such track (except the furnishing of the iron for the track across the land in said section No. One, conveyed to Parsons & Webb), then the plaintiff should be required to use such track instead of the present track. With the modification above set forth, the decree of the District Court is
Affirmed.